Citation Nr: 1620664	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  12-04 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.   Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to ionizing radiation. 

2.  Entitlement to service connection for diabetes mellitus to include as due to exposure to ionizing radiation.

3.   Entitlement to service connection for hypertension, to include as due to exposure to ionizing radiation.

4.   Entitlement to a rating in excess of 30 percent for depression.  


REPRESENTATION

Appellant represented by:	Lisa J. McNair Palmer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to April 1976.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that rating decision, denied service connection for hypertension, confirmed and continued a previous denial of service connection for diabetes mellitus, and continued the rating of the Veteran's service connected depression at 30 percent.

The Veteran's Notice of Disagreement with that decision was received at the RO in October 2011.  The RO issued a Statement of the Case (SOC) in January 2012.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in February 2012.  

In July 2012, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of his testimony is associated with the claims file.  

In June 2014 the Board remanded the case to the RO for further development and adjudicative action.

The RO issued a Supplemental Statement of the Case (SSOC) in December 2015.

In this case the Veteran has not specifically alleged that he is unemployable due to his service-connected depression, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to this disability.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed August 2007 rating decision, the RO denied service connection for diabetes.

2.   In April 2011, the Veteran requested to reopen the RO's unappealed August 2007 rating decision.  Evidence received since the August 2007 rating decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of diabetes mellitus, type II.

3.   There is no competent evidence that the Veteran was exposed to ionizing radiation in service.  

4.   The Veteran's diabetes mellitus, type II, did not manifest in service and has not been shown to be causally or etiologically related to service, nor is it caused or aggravated by any service-connected disability. 

5.   The Veteran's hypertension did not manifest in service and has not been shown to be causally or etiologically related to service, nor is it caused or aggravated by any service-connected disability. 

6.   Since the date of the Veteran's claim for an increased rating, the Veteran's service-connected depression is shown to be productive of chronic sleep impairment and depressed mood that more nearly approximates a picture of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; and is not demonstrated by occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The August 2007 rating decision denying service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).  

2.  New and material evidence has been received sufficient to reopen the claim of service connection for diabetes mellitus, type II.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.   The criteria for service connection for diabetes mellitus, type II, to include as due to in-service exposure to ionizing radiation have not been met. 38 U.S.C.A. §§ 1110, 1112(c), 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.309, 3.311 (2015).

4.   The criteria for service connection for hypertension, to include as due to in-service exposure to ionizing radiation have not been met. 38 U.S.C.A. §§ 1110, 1112(c), 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.309, 3.311 (2015).

5.   The criteria for an evaluation in excess of 30 percent for depression are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in a March 2011 letter that was provided before the September 2011 initial adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his service connection claims and his claim for a higher disability rating for his service-connected depression.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and records from the Social Security Administration used in conjunction with a claim for SSA disability benefits.  VA also obtained deck logs from the Veteran's ship for September and October of 1974, the period when the Veteran claimed he was exposed to ionizing radiation.  The Veteran was also afforded VA examinations in December 2007 and June 2011 for his depression.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran was not afforded an examination for his diabetes mellitus or hypertension.  However, such a medical examination is not required in this case. VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision. McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McClendon, 20 Vet. App. at 83.  However, in this case the Veteran has not shown evidence of an injury in service, i.e. he has not shown that he was exposed to radiation in service and therefore the VA is not required to provide the Veteran with an examination.  There is no credible evidence of in-service injury or in-service exposure to radiation.  While the Veteran asserts that he was exposed to radiation during September or October 1974, there is no credible evidence of this incident or of the nature or duration of the Veteran's exposure to radiation.  Therefore, a medical examination would serve no useful purpose, as any examination would be based solely on Veteran's claims of exposure to radiation, which are vague and unsupported by the record, as will be shown below.

The Veterans Law Judge (VLJ) who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The agency of original jurisdiction (AOJ) substantially complied with the June 2014 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

The Board notes that VA's M21-1 manual directs consolidation of adjudication of radiation exposure claims to the RO in Jackson, Mississippi, but only after the confirmation of the existence of a radiogenic disease. See M21-1, Part IV, Subpart 2, Chapter 1, Section C.  As will be discussed further below, the Veteran does not have a radiogenic disease.  Thus, the failure of the RO to transfer this case to the Jackson, Mississippi RO is not in conflict with the provisions of the M21-1 manual.

II.  Service Connection

The Veteran seeks service connection for diabetes mellitus and hypertension.

A. Claim to Reopen - Diabetes

In an August 2007 rating decision, the RO denied the Veteran's claim of service connection for diabetes mellitus, type II.  The basis of the denial was that the evidence failed to show that the Veteran had diabetes in service or to a compensable degree within a year of separation from service. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The August 2007 decision is final.  38 C.F.R. § 20.1103 (2015).

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran's original claim of service connection for diabetes was denied in an August 2007 decision.  The denial was based, in part, on a finding that the Veteran's diabetes did not manifest in service or to a compensable degree within a certain period after military discharge.  This decision is final.  

The relevant evidence of record at the time of the August 2007 rating decision included service medical and personnel records, post service treatment records, and a June 2007 VA examination.  

Since the August 2007 rating decision, additional evidence has been associated with the claims file, including Social Security Administration records, statements from the Veteran, deck logs from the U.S.S. America, and additional treatment records.  Presuming the credibility of this evidence, it is new and material because it provides further evidence of the Veteran's claimed radiation exposure.  The evidence was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for diabetes mellitus, type II.  As the new evidence addresses the reason for the prior denial, it is material and the claim may be reopened.  

B.  Claims for Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b). 

The Court has stated that service connection for a condition which is claimed to be attributable to ionizing radiation exposure during service may be established in one of three different ways. Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober 120 F.3d 1239 (Fed.Cir.1997).  First there are 21 types of cancer which are presumptively service connected. 38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met. Third, direct service connection can be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service." Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir.1994). See also Hardin v. Brown, 11 Vet. App. 74, 77 (1998). 

The following radiogenic diseases shall be service-connected if they become manifest in a radiation-exposed veteran, provided the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied; leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchio-alveolar carcinoma, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary. 38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.309(d) (2015). 

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in Sec. 3.307 or Sec. 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed. 38 C.F.R. § 3.311(a) (2015). 

For purposes of this section the term "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: All forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer. 38 C.F.R. § 3.311(b)(2) (2015). 

If a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2) of this section, VA shall nevertheless consider the claim under the provisions of this 38 C.F.R. § 3.311 provided the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease. 38 C.F.R. § 3.311(b)(4) (2015). 

When it is determined that a veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed, the veteran subsequently developed a radiogenic disease; and such disease first became manifest within the period specified before its adjudication the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with paragraph (c) of this section. 38 C.F.R. § 3.311(b) (2015). 

The Board notes that the Veteran sometimes characterized his claim for hypertension as secondary to diabetes mellitus.  The Veteran is not service connected for diabetes mellitus and the Board has determined that service connection is not warranted for diabetes.  The Veteran's hypertension cannot qualify for service connection as secondary to a non-service connected disability.  Thus, the Board has addressed the Veteran's hypertension claim as a direct service connection claim, to include as due to in service radiation exposure. 

The Board finds that entitlement to service connection for the Veteran's claimed diabetes mellitus and hypertension must be denied for the following reasons.  First, the Veteran has not submitted any competent evidence that shows he was exposed to ionizing radiation in service.  Second, diabetes mellitus and hypertension are not among those disabilities listed as radiogenic diseases. 38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.311(b)(2) (2015).  Third, the Veteran has not provided evidence that there is even a possible link between diabetes mellitus and hypertension and exposure to ionizing radiation.  Finally, the Veteran's diabetes mellitus and hypertension did not manifest until many years after service, and there is no competent evidence of a nexus between these disabilities and the Veteran's service, including as secondary to the Veteran's service connected disabilities.

The Veteran has claimed many times that he was exposed to radiation during his service on the U.S.S. America, yet there is no competent evidence to confirm this exposure.  The Veteran submitted a statement in May 2011 claiming that he had been called to general quarters while on a cruise in 1974, he was told to evacuate from his station, he evacuated and then failed a Geiger counter test, and soon after passed a Geiger counter test.  He submitted a radiation risk activity information sheet in May 2011 that identified his vessel as the U.S.S. America and claimed that the radiation leak was from a nuclear warhead.  At the hearing, the Veteran explained that he was not issued a radiation monitoring device because he worked with conventional weapons, he was in the sick bay for under an hour before being released, and there were between eight and twelve other crew who set off the Geiger counter.  The Veteran identified the dates of the U.S.S. America's cruise as September and October 1974.

VA has provided deck logs from the U.S.S. America's cruise in September and October 1974.  The deck logs show detailed records of the U.S.S. America's cruise during that period, including such incidents as a fire that required three hours to repair.  Significantly, these deck logs do not include mention of a radiation leak consistent with the Veteran's claim.  Aside from his statements, the Veteran has supplied no evidence of this radiation leak incident.  VA has not produced any information to confirm that the incident occurred.  Further, the Veteran's Service Treatment Records (STRs), personnel record, and discharge papers do show evidence of this incident.

Thus, there is insufficient evidence upon which to conclude that the Veteran was exposed to radiation in service.  To the extent that his statements conflict with the objective evidence, the Board does not find the Veteran's statements credible.  The objective records from the period, namely the deck logs, the Veteran's STRs, and his personnel records do not reflect an incident of radiation exposure as the Veteran claims.  Given the minutia and detail recorded in the deck logs, the Board can infer that an incident such as a radiation leak from a nuclear warhead would appear in these logs.  The Veteran has not provided an explanation for the absence of this incident from the deck logs.  

Further, aside from stating that he failed a Geiger counter test, the Veteran can state little about this incident confidently.  For instance, the Veteran did not actually see the leak, he does not know the magnitude of the leak or the duration, he has no evidence a leak actually occurred or what actually leaked aside from rumors, and he has not identified any symptoms of radiation exposure he experienced at the time.  Even the Veteran's claimed positive Geiger counter test must be weighed against the Veteran's own statements that he passed another test within an hour and was released from sick bay.  Mere speculation is not sufficient to support a finding that the Veteran was exposed to radiation, especially when that speculation conflicts with objective evidence for the same period.

Second, in order to be entitled to presumptive service connection due to exposure to radiation, a disease must be listed in 38 C.F.R. § 3.311 as a radiogenic disease, as mentioned above.  Neither diabetes mellitus nor hypertension is listed as a radiogenic disease.  

Even if the Board conceded the Veteran's exposure to radiation, the Veteran's diabetes mellitus and hypertension are not subject to presumptive service-connected due to radiation exposure and he would have to supply competent medical evidence showing that those two disabilities can be related to radiation exposure.  The Veteran has provided no such competent medical evidence of a link between diabetes mellitus or hypertension and radiation exposure.  No VA examiner or treating provider has opined as much.  Thus, the Veteran's diabetes mellitus and hypertension are not entitled to presumptive service connection due to radiation exposure and there is no competent evidence that there exists a relationship between radiation exposure and diabetes mellitus or hypertension.

Finally, the Veteran may still establish direct service connection for his diabetes mellitus and hypertension by showing a current disability, an in-service injury or event, and a nexus between the two. Combee, 34 F.3d at 1042.  However, there is no evidence of the Veteran's diabetes mellitus or hypertension in service or with a year thereafter, and no competent evidence of a relationship between the claimed disabilities and service.  The Veteran's Service Treatment Records (STRs) are negative for diagnoses of diabetes mellitus and hypertension.  There are no records indicating either disability manifested within a year after the Veteran's separation from service.  At the hearing, the Veteran testified that he was first diagnosed with diabetes 15 years ago, more than 20 years after his separation from service.  The post service treatment records do not include competent medical evidence of a nexus between the Veteran's diabetes mellitus or hypertension and his service.  None of the VA examiners linked these two disabilities to the Veteran's service.  Thus, there is no competent evidence of a medical nexus between the Veteran's service and his diabetes mellitus or hypertension.  

For the foregoing reasons, the claims for service connection now on appeal must be denied.  In arriving at the decision to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Ratings

The Veteran seeks a rating in excess of 30 percent for the service-connected depression.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Veteran filed a claim of entitlement to service connection for depression in September 2007.  In a February 2008 rating decision, service connection was granted with an initial rating of 30 percent under 38 C.F.R. § 4.130 , Diagnostic Code 9434, effective September, 2007, the date the Veteran's claim was received. The Veteran filed a claim for an increased rating in April 2011.  The Veteran's claim for an increased rating was denied in September 2011 and this appeal ensued. 

The Veteran's psychiatric disorder is rated using the General Rating Formula for Mental Disorders (General Formula).

Under the General Formula, a 30 percent rating is assigned when a veteran's depression causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events.) Id. 

A 50 percent rating is assigned when a veteran's depression causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is assigned when a veteran's depression causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned when a veteran's depression causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name. Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

The treatment records since the Veteran's claim do not indicate symptoms consistent with a higher rating.  For instance, in December 2010, before the Veteran's claim for an increase, he screened negative for depression.  The Veteran's depression was listed as part of his medical history in April 2011, but there is no indication of symptoms consistent with an increased rating at this encounter or even symptoms requiring treatment.  The notes from a review of systems at an encounter in July 2011 showed that the Veteran was not depressed or anxious and displayed a stable mood.  

At the hearing, the Veteran testified that his depression centers on the loss of his wife.  The Veteran mentioned trouble sleeping, flashbacks to his time in service, and sadness due to his knee disability.  However, the Veteran is not taking medication for his depression, he denied inpatient treatment for psychiatric problems, does not engage in group therapy, and does not regularly see a psychologist.  He also mentioned that he does not go out much, but this has not changed in the past year.  The Veteran admitted that he had thought of suicide in the past year but he considered this normal for everyone and he has not had a plan to commit suicide. 

VA scheduled the Veteran for an examination in June 2011.  At this examination, the Veteran reported that he was not receiving any treatment for depression, he had not received psychotherapy in the past year, he had not been hospitalized for psychiatric reasons, and he had not made any emergency room visits for psychiatric problems.  The Veteran presented with normal orientation, normal appearance and hygiene, appropriate behavior, depressed mood, constricted affect, normal communication and speech, normal concentration, and no panic attacks, delusions, hallucinations, or obsessive compulsive behavior.  The Veteran was able to follow directions, did not appear confused, did not have impaired judgement, had normal abstract thinking, and denied suicidal or homicidal ideations.  The VA examiner opined that the Veteran's psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the Veteran functions satisfactorily with routine behavior, self-care and normal conversation.  

Based on the above evidence, the Veteran's symptoms do not more nearly approximate the criteria for a 50 percent or higher rating since the date of the Veteran's claim for an increased rating.  The evidence indicates that the Veteran exhibits a depressed mood and chronic sleep impairment, but does not struggle following commands.  The evidence does not reflect weekly panic attacks, impairment in memory, impaired judgement, or impaired abstract thinking.  The examination report did note the Veteran's depressed mood, but this finding is consistent with the criteria for a 30 percent rating.  Also, the June 2011 VA examiner did report the Veteran has trouble establishing and maintaining social relationships.  However, alone this does not elevate the overall severity to a degree that would warrant the assignment of a higher 50 percent rating.  The Veteran's symptoms of chronic sleep impairment and depressed mood.  

The Veteran mentioned at the hearing that he has thought of suicide in the past year.  These passive suicidal thoughts were present during his VA examination in 2007 before the initial rating of 30 percent.  However, he denied any plan or action taken towards suicide.  Further, suicidal ideation was absent at his June 2011 VA examination and the medical records do not indicate suicidal thoughts.  When considered together, the Veteran's symptoms of depressed mood and chronic sleep impairment without weekly panic attacks or impairment in memory or struggles with following commands more nearly approximate the criteria for a 30 percent rating.  In this regard the Veteran followed the June 2011 VA examiner's instructions and was appropriate, oriented, and aware.  

The Board also notes that the June 2011 VA examiner provided a Global Assessment of Functioning (GAF) score of 61.  A GAF score of 61 to 70 indicates the Veteran has mild symptoms or some difficulty in social, occupational, or school functioning.  The Board finds that this GAF score is commensurate with the assigned 30 percent disability rating and characteristic of the mild symptomatology exhibited and observed.

Accordingly, the Board finds that the Veteran's depression is more consistent with a 30 percent rating and does not equate to the level of disability contemplated in Diagnostic Code 9434 to support the assignment of a 50 percent rating.  As the evidence is not in equipoise, there is no doubt to resolve. 38 U.S.C.A. § 5107(b); Gilbert, supra.

The Board has also considered whether the Veteran's increased rating claim should be referred for an extraschedular rating. See 38 C.F.R. § 3.321(b)(2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability. Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected psychiatric disability is contemplated and reasonably described by the rating criteria discussed above.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating. See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.


ORDER

New and material evidence to reopen the claim of service connection for diabetes mellitus, type II, has been received; to this limited extent, the appeal is granted.

Service connection for diabetes mellitus, type II, to include as due to ionizing radiation, is denied.

Service connection for hypertension, to include as due to ionizing radiation, is denied.

A rating in excess of 30 percent for the Veteran's service-connected depression is denied.  


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


